IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
F’REAL FOODS, LLC and
RICH PRODUCTS
CORPORATION,
Plaintiffs,
v. : Civil Action No. l6-4l-CFC
HAMILTON BEACH .
BRANDS, INC. and HERSHEY :
CREAl\/[ERY COMPANY, '

Defendants.:

 

MEMORANDUM ORDER

Defendants have filed a motion in limine to “preclude[] [Plaintiffs] from
providing any testimony or arguments regarding Defendants’ alleged infringement
under the doctrine of equivalents” (D.I. 233, Ex. 17).

l. Defendants argue first that Plaintiffs should be estopped from arguing
inH‘ingement under the doctrine of equivalents at trial because Plaintiffs’ expert
Witness, Dr. Maynes, provided only conclusory opinions about the doctrine of
equivalents in his expert report. Plaintiffs rightly point out, however, that
Defendants never responded to Plaintiffs’ infringement contention interrogatories
With enough detail for Dr. Maynes to respond meaningfully, forcing him instead to

speculate about Defendants’ non-infringement defenses when his opening report

Was due. Therefore, any failure by Plaintiffs to provide otherwise sufficiently
detailed opinions regarding the doctrine of equivalents is excused.

2. ~ Defendants next argue that Plaintiffs are estopped under the rule of
prosecution history estoppel from asserting infringement under the doctrine of
equivalents based on various claim amendments to the four asserted patents. But
Defendants have not provided any analysis in their motion that ties an amended
limitation to any proposed equivalents See Festo Corp. v. Shoketsu Kinzoku
Kogyo Kabushz'kz' Co., 533 U.S. 722, 737-38 (2002).

3. To the extent that Defendants seek to invoke prosecution history
estoppel with respect to the “unrestrained” and “sufficient mass” limitations in
U.S. Patent No. 7,520,658, the Court has already explained that “the narrowing
amendments in question[] [] Were made to distinguish prior art that disclosed a
spring mechanism and therefore are inapposite.” See D.I. 244 at 4.

4. To the extent that Defendants seek to invoke prosecution history
estoppel with respect to the “rinse chamber” limitation in claim 15 of U.S. Patent
No. 7,144,150, Defendants’ request is moot in light of the Court’s ruling on April
12, 2019 that Defendants literally infringe that claim. See D.I. 242.

5. To the extent that Defendants seek to invoke prosecution history
estoppel with respect to the “directing rinsing fluid . . . while isolating” limitation

in claim 21 of U.S. Patent No. 7,520,662, Defendants’ request is similarly moot in

light of the Court’s ruling on April 12, 2019 that defendants literally infringe that
claim. See D.I. 241.

6. Defendants also assert that Plaintiffs should be estopped under the
doctrine of claim vitiation from arguing infringement under the doctrine of
equivalents for two claim limitations Defendants do not explain this assertion but
instead appear to rehash claim construction

WHEREFORE, on this Twenty-second day of April in 2019, IT IS
HEREBY ORDERED that Defendants’ motion in limine seeking for Plaintiffs to
“be precluded from providing any testimony or arguments regarding Defendants’
alleged inhingement under the doctrine of equivalents” (D.I. 233, Ex. 17) is
DENIED.

IT IS SO ORDERED.

MW‘Z’M

CONNOLLY, U'NITED STAH;E(S DISTRICT JUDGE

